



COURT OF APPEAL FOR ONTARIO

CITATION: Kenaidan Contracting Ltd. v.
    Lancaster Group Inc., 2021 ONCA 125

DATE:  20210224

DOCKET: C67371

MacPherson, Gillese and
    Nordheimer JJ.A.

BETWEEN

Kenaidan Contracting Ltd.

Plaintiff (Appellant)

and

Lancaster Group Inc., Greg
    Crawford, and Blair Hubber

Defendants (Respondents)

Robert B. Cohen, for the appellant

No one appearing for the respondents

Heard: February 24, 2021 by video conference

On appeal from the order of Justice Leiper
    of the Superior Court of Justice, dated July 25, 2019.

APPEAL BOOK ENDORSEMENT

[1]

On consent, the appeal is dismissed without
    costs.


